206 Ga. 882 (1950)
59 S.E.2d 382
ATLANTA-ASHEVILLE MOTOR EXPRESS INC.
v.
SUPERIOR GARMENT MANUFACTURING COMPANY.
17085.
Supreme Court of Georgia.
May 10, 1950.
R. J. Reynolds Jr., for plaintiff in error.
C. Baxter Jones Jr., and Powell, Goldstein, Frazer & Murphy, contra.
HAWKINS, Justice.
Where, as in this case, an attack is made on the constitutionality of a rule promulgated by the Public Service Commission of the State of Georgia, and no construction of any constitutional provision is directly involved, but merely the applicability of plain and unambiguous constitutional provisions to such rule, the Court of Appeals and not the Supreme Court has jurisdiction. Maner v. Dykes, 183 Ga. 118 (187 S. E. 699); Head v. Edgar Bros. Co., 187 Ga. 409 (200 S. E. 792); Kirkland v. Employers Liability Assurance Corp., 195 Ga. 402 (24 S. E. 2d, 676); White v. State, 196 Ga. 847 (27 S. E. 2d, 695); Smith v. State, 201 Ga. 200 (39 S. E. 2d, 313); Dade County v. State, 203 Ga. 280 (46 S. E. 2d, 345); Jackson v. State, 203 Ga. 570 (47 S. E. 2d, 588); Boyett v. State, 205 Ga. 370 (53 S. E. 2d, 919).
Transferred to the Court of Appeals. All the Justices concur.